Title: To James Madison from Hans Rudolph Saabye, 6 February 1806 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


                    § From Hans Rudolph Saabye. 6 February 1806, Copenhagen. “My last respects of 23 August last year I hope are duly come to hand, since which I have not had the honour of receiving any of your favours, nor the Acts of the last Congress.
                    “The measures of precaution adopted in consequence of the eruption of the yellow fever in Newyork and Philadelphia have not been altered as yet, but in consequence of my negociations with the Board of Quarantine, I hope that this soon will be the case and that consequently the Ships which may be expected in spring will not suffer any detention, to effect which I shall use my utmost exertions.
                    “The war commenced last fall, and so quickly brought to an end, having on account of Hannover brought the hostile armies so close to the frontiers of this country, the King of Denmark sent an army of 25000 men to Holstein, under the command of his Son; the Crown Prince.
                    “The only objec⟨t⟩ of this army was to monitors in an efficien⟨t⟩ manner the strict neutrality to which Denmark always has adhered, and from which neither threats nor promises, could make it deviate.
                    “In consequence of the present political situation it is supposed that this army will shortly be recalled.
                    “I have the honour of handing you inclosed the last semi-annual List for last year [not found] of ships passed the S⟨ommo.⟩
                    “This winter has been so mild that navigation has not been stopd, this goes via Boston &. the President Jefferson, Cap. West.”
                